      Case 1:20-cv-01495-BKS-CFH Document 19 Filed 08/02/21 Page 1 of 1

                   UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                           JUDGMENT IN A CIVIL CASE

Justo Richards
            Plaintiff(s)
      vs.                               CASE NUMBER: 1:20-cv-1495 (BKS/CFH)

Carl Heastie
               Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED:. ORDERED that the Report-Recommendation (Dkt.
No. 13) is ADOPTED in its entirety; and it is further ORDERED that the Complaint is
DISMISSED with prejudice.

All of the above pursuant to the order of the Honorable Brenda K. Sannes, dated the 2 nd
day of August, 2021.

DATED: August 2, 2021




                                               s/Kathy Rogers
                                               Deputy Clerk
